DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed January 7, 2021 have been fully considered but they are partially persuasive.
Claims 1-6 and 8-21 are currently pending. Claims 1, 5, 6, 14, 19, and 20 were amended. Claim 7 was canceled. Claim 21 was added.

Re: Claim Objections
The objections to claims 13 and 18 are maintained. The objections were not addressed in the amendments or REMARKS.

Re: Claim Rejections under 35 U.S.C. § 103
The rejections of claims 1, 2, 4, 8, 9, 12, and 15-20 under 35 U.S.C. § 103 have been withdrawn in view of the amendments. Specifically, independent claims 1, 19, and 20 were amended with allowable subject matter identified in the previous Office Action.

Re: Double Patenting
The non-statutory double patenting rejection of claims 1-20 over the claims of US Patent No. 9,864,138 and US Patent No. 10,303,859 are partially maintained. Specifically, the 
However, the rejection associated with US Patent No. 10,303,859 is maintained. Applicant argues on pp. 11-12 that the “Examiner has merely summarily concluded, without presentation of any evidence” that the claims are subjected to a nonstatutory double patenting rejection. The current amendments to the claims are still not distinct from the claims of US Patent No. 10,303,859. Further explanation of the rejection is described in Double Patenting.

Definitions
	The term “computer readable storage medium”, as used herein, is not to be construed as being transitory signals per se. See [0065] of the originally filed specifications.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 should be corrected as follows: “…wherein the plurality of prior digital rights click through documents include prior digital rights click through documents of [[a]] users other than the certain user…”
Appropriate correction is required.

Claim 13 and 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 10 and 17, respectively. Claim 18 recites several “wherein” limitations that are identical to the “wherein” limitations in claim 17, but in a different order within the claims. When two 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 depends on claim 1 and recites the “system” of claim 1. However, claim 1 is a method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
NOTE: If the intended dependence of claim 6 is to the method of claim 1, it would be objected as being a duplicate of newly added claim 21.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 1-6 and 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 10,303,859. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 and 8-21 of the current application contain substantially similar subject matter as claims 1-20 of the conflicting patent. Claims 1-6 and 8-21 of the current application recite non-distinct subject matter in a different scope from the claims of the conflicting patent and/or anticipated by the claims of the conflicting patent. 
For example, (also shown in the following table), dependent claim 16 of the conflicting patent contains similar subject matter as current dependent claim 3, with the exception of being a different scope – claim 3 is a method and claim 16 is a computer program product. However, both of these claims are dependent on current independent claim 1 and conflicting independent claim 15, which are also similar in subject matter with the exception of being directed to a different scope. Other than being directed to a method (current claim 1) and a computer programing product (conflicting claim 15) in the preamble, the current features presented in the body of claim 1 are anticipated by those in conflicting claim 15.
In another example (also shown in the following table), each of the current independent claims 1, 19, and 20 (a method, a computer program product, and a system, respectively) 
The following is a comparison table of exemplary claims from the current application and the conflicting patent:
Instant application (16/367,860)
Conflicting patent (10,303,859)
3. The method of claim 1, wherein the method includes restricting an agree button of the digital rights click through document so that the agree button is not displayed on a display of the certain user unless the augmenting is performed to display information resulting from the examining on a display of the certain user.
16. The computer program product of claim 15, wherein the method includes restricting an agree button of the digital rights click through document so that the agree button is not displayed on a display of the certain user unless the augmenting is performed to display information resulting from the examining on the display.
19. A computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising: 
15. A computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising: 
crowdsourcing data from a plurality of users via a computer network, the data including feedback data regarding digital rights click 


storing the data obtained by the crowdsourcing into a digital rights history repository; 
examining a digital rights click through document of a certain user, wherein the digital rights click through document controls access to a digital asset, wherein the examining includes using at least a portion of the feedback data of the digital rights history repository;
examining a digital rights click through document of a certain user, wherein the digital rights click through document controls access to a digital asset, wherein the examining includes using at least a portion of the feedback data of the digital rights history repository;
and augmenting content of the digital rights click through document based on a result of the examining, 
and augmenting content of the digital rights click through document based on a result of the examining,
wherein the augmenting includes outputting information for display on a display of the certain user,
wherein the augmenting includes outputting information to the certain user on whether one or more respective user of at least one prior digital rights click through document corresponding to the digital rights click through document has agreed to the at least 

wherein the outputting information includes outputting information on the number of users who have agreed to prior digital rights click through documents corresponding to the digital rights click through document in relation to the number of users who have rejected prior digital rights click through documents corresponding to the digital rights click through document. (herein, both the number of users that have accepted and rejected are outputted, whereas the current claim is directed to the number of users that have accepted)


Allowable Subject Matter
Claims 1-6 and 8-21, as currently presented, contain allowable subject matter. These claims would be allowed pending the resolution of the nonstatutory double patenting rejection and the 35 U.S.C. 112 rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-16-2021